DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending.
Claims 1-20 rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2018, 03/04/2020, 03/05/2020 and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliner (US20180032861) in view of Sapoznik (US20180012231) and in further view of Webber (US20180113676).
As to claim 1, Oliner teaches a system comprising: a database containing (i) a corpus of  incident reports relating to operation of a managed network, (¶0051 data stored in  database; ¶0122  event report; ¶0168 incident, of notable events; ¶0178 managing the computing devices, components of system operate; ¶0237  corpus of machine data) wherein each incident report contains set of fields, each field containing a text string, (¶0122  event report; ¶0136 fields in a report; ¶0168 incident, of notable events; ¶0275 data field includes a sequence of textual characters)  (ii) a first criterion representative of a first subset of incident reports from the corpus of incident reports, (¶0119 subset events criteria; ¶0122  report, subset values; ¶0168 incident of notable events; ¶0236 corpus  contains a listing of structured events) and (iii) a first artificial neural network (ANN) that includes a first encoder (¶0257 neural networks; encoders; ¶0258 neural network, artificial neural network) and that has been trained on the first subset of incident reports (¶0122 event subset of the values, event report; ¶0168 incident of notable events; ¶0260 training data) and a server device configured to: obtain a second criterion representative of a second subset of incident reports (¶0089 forwarders receive data based on criteria; ¶0122 subset of the values, one or more events; events reports ¶0181 servers configured (with) one or more forwarders) from the corpus of incident reports; (¶0122  event report; ¶0168 incident of notable events; ¶0181 servers configured (with) one or more forwarders) and generate word vector representations for words present in text strings of incident reports of the second subset of incident reports, (¶0122 subset of the values, one or more events, event report;  ¶0278 generated data includes a sequence of textual characters (vector); ¶0280 generated data, multiple events).
Although Oliner teaches the system recited above, wherein Oliner fails to expressly teach such that the first encoder can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; and generate word vector representations for words present in text strings of incident reports of the second subset of incident reports, wherein generating the word vector representations when the similarity is greater than a threshold similarity level comprises using the first encoder to generate the word vector representations, and wherein generating the word vector representations when   for words present in  text strings of the second subset of incident reports, and (ii) using the second encoder to generate the word vector representations.
Sapoznik, however discloses, such that the first encoder can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words, encoder component 1320; ¶0429 information(document/report) of events) and generate word vector representations for words present in text strings of incident reports of the second subset of incident reports, (¶0219 generating second vector; ¶0261 generating  vector  using an autoencoder; ¶0272 encoder component 1320; ¶0273 encoder component 1320; ¶0185 vectors, text characters; ¶0429 information(document/report) of events)  wherein generating the word vector representations when the similarity is greater than a threshold similarity level comprises using the first encoder to generate the word vector representations, (¶0069 score exceeds the threshold; ¶0231 generate a vector using text; ¶0261 generating vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0358 score indicate match in text) and wherein generating the word vector representations when the similarity is less than a threshold similarity level (¶0069 score of the current node exceeds the threshold; ¶0197 generate a vector from the preprocessed previous text; previous text may be a score; ¶0358 score indicate match in text) comprises: (i) generating a second ANN that includes a second encoder, (¶0304 generating second neural network; ¶0320 generate  a second neural network; ¶0429 information history of events) wherein generating the second ANN comprises training the second ANN on the second subset of incident reports (¶0200 neural network trained using an appropriate training corpus; ¶0304  generating a second vector,  second neural network; ¶0429 information(document/report) of events) such that the second encoder can generate word vector representations within a second semantically encoded vector space (¶0219 generating second vector; ¶0261 generating  vector  using an autoencoder; ¶0272 encoder component 1320; ¶0273 encoder component 1320) for words present in  text strings of the second subset of incident reports, (¶0185 vectors, text characters; ¶0429 information history of events)  and (ii) using the second encoder to generate the word vector representations. (¶0261 generating vector using an autoencoder; ¶0272 encoder component 1320; ¶0273 encoder component 1330). 
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sapoznik and Oliner for using an encoder to generate word vectors corresponding to documents/reports based on network events, wherein the vectors are generated when semantic thresholds are above and/or below established levels. One of ordinary skill in the art would be motivated to allow for use of natural language processors for making requests. (See Sapoznik para 0028)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach determine a similarity between the first criterion and the second criterion.
Webber, however discloses, determine a similarity between the first criterion and the second criterion; (¶0053 criterion, data item; ¶0082 identification of a level of semantic similarity between the first data item and the second data item).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for determining similarities between criteria. One of ordinary skill in the art would be motivated to allow for generating a map to cluster data. (See Webber para 0002)
As to claim 2, the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein Oliner further teaches obtain an additional incident report (¶0094 receives data; ¶0157 additional results; ¶0205 report results) that contains the enumerated set of fields and that satisfies the second criterion, each field containing a text string; (¶0059 fields with specific values; ¶0141 fields that can be used to define additional criteria).
Although Oliner teaches the system recited above, wherein Oliner fails to expressly teach wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words present in text strings of the given incident report; generate an aggregate vector representation for the additional incident report by (i) using the first encoder to generate word vector representations within the first semantically encoded vector space for words present in text strings of the additional incident report and (ii) combining the first-encoder-generated word vector representations of words present in text strings of the additional incident report.
Sapoznik, however discloses, wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information(document/report) of events) generate an aggregate vector representation for the additional incident report by (i) using the first encoder to generate word vector representations within the first semantically encoded vector space for words present in text strings of the additional incident report, (¶0198  combined vector; ¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information(document/report) of events) and (ii) combining the first-encoder-generated word vector representations of words present in text strings of the additional incident report; (¶0198  combined vector; ¶0231 generate a vector using text; ¶0242 combining vectors;  ¶0261 generating  vector  using an autoencoder;  ¶0429 information (reports/documents), of events).
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sapoznik and Oliner for generating semantic encoded aggregate word vector associated with event/incident documents wherein the word vector comprises text/character strings. One of ordinary skill in the art would be motivated to allow for training data using language models. (See Sapoznik para 0182)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach The system of claim 1, wherein the server device is further configured to, when the similarity is greater than the threshold similarity level: generate, for each of the incident reports in the second subset, an 
Webber, however discloses, The system of claim 1, wherein the server device is further configured to, when the similarity is greater than the threshold similarity level: (¶0091 semantic similarity exceeds a maximum threshold for similarity; ¶0241 server, providing  functionality) generate, for each of the incident reports in the second subset, an aggregate vector representation, (¶0004 providing vector satisfying the threshold and a level of similarity; ¶0042 document vectors can be generated; ¶0055 aggregate document vectors; ¶0118 document portions) compare the aggregate vector representation of each of the incident reports in the second subset to the aggregate vector representation for the additional incident report; (¶0041 data documents log data (report); ¶0055 aggregate document vectors; ¶0098 compare the received data item; ¶0118 document portions) based on the comparison, identify a relevant subset of the second subset; (¶0003 identifying a document including the data item;  ¶0118 document portions) and transmit, to a client device, the relevant subset of incident reports. (¶0041 data documents log data (report); ¶0106 transmitting set of documents; ¶0118 document portions).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for generating an aggregate vector and comparing similarities of criteria within the documents. One of ordinary skill in the art would be motivated to allow for an algorithm to map vector dimensions. (See Webber para 0062)
As to claim 3, the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein Sapoznik further teaches wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words present in text strings of the given incident report; (¶0231 generate a vector using text; ¶0261 generating vector using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words).
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sapoznik and Oliner for generating semantic encoded aggregate word vector associated with event/incident documents wherein the word vector comprises text/character strings. One of ordinary skill in the art would be motivated to allow for the user to receive automatic responses. (See Sapoznik para 0027)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach The system of claim 1, wherein the server device is further configured to, when the similarity is greater than the threshold similarity level: generate, for each of the incident reports in the second subset, an aggregate vector representation, compare the generated aggregate vector representations of the incident reports in the second subset to identify one or more clusters of related incident reports within the second subset; and transmit, to a client device, incident reports of a first cluster of the identified one or more clusters of related incident reports within the second subset.
Webber, however discloses, The system of claim 1, wherein the server device is further configured to, when the similarity is greater than the threshold similarity level:  (¶0091 semantic similarity exceeds a maximum threshold for similarity; ¶0241 server, providing  functionality) generate, for each of the incident reports in the second subset, an aggregate vector representation, (¶0004 providing vector satisfying the threshold and a level of similarity; ¶0042 document vectors can be generated; ¶0055 aggregate document vectors; ¶0118 document  portions) compare the generated aggregate vector representations of the incident reports in the second subset to identify one or more clusters of related incident reports within the second subset; (¶0098 compare the received data;  ¶0198 combined vector; ¶0429 information (reports/documents), history of events) and transmit, to a client device, incident reports of a first cluster of the identified one or more clusters of related incident reports within the second subset. (¶0055 aggregate document vectors; ¶0098 compare the received data item; ¶0106 transmitting set of documents ¶0118 document portions).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for generating an aggregate vector and comparing similarities of criteria within the documents. One of ordinary skill in the art would be motivated to allow for an index for identifying data items semantically close. (See Webber para 0050)
As to claim 11, the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein Webber further teaches The system of claim 1, wherein the first ANN has been trained on the first subset of incident reports such that the first encoder can additionally generate, for a given incident report of the first subset, at least one paragraph vector representation within the first semantically encoded vector space for words present in text strings of a subset of the fields of the given incident report, (¶0055 generates  vector; ¶0074 neural network, ¶0144 document (reports), sentences or paragraphs) and wherein the server is additionally configured to, when the similarity is greater than the threshold similarity level: use the first ANN (¶0055 generates vector; ¶0074 neural network; ¶0091 exceeds a maximum threshold for similarity; ¶0144 document (e.g., sentences or paragraphs)).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for determining that a first similarity between data criterion based on threshold similarity. One of ordinary skill in the art would be motivated to allow for providing translated documents/reports. (See Webber para 0192)
As to claim 12, Oliner teaches A method comprising: accessing a database that contains (¶0051 data stored in  database; ¶0186  accesses data) that contains (i) a corpus of incident reports relating to operation of a managed network, (¶0122  event report; ¶0178 managing the computing devices, various components of system operate; ¶0237 corpus of machine data) wherein each incident report contains set of fields, each field containing a text string, (¶0122  event report; ¶0136  fields in a report; ¶0275 data field includes a sequence of textual characters) (ii) a first criterion representative of a first subset of incident reports from the corpus of incident reports, (¶0119 subset events criteria; ¶0122 subset of the values, event report containing the values; ¶0168 incident review, of notable events; ¶0236 corpus  contains a listing of example structured events) and (iii) a first artificial neural network (ANN) that includes a first encoder and that has been trained on the first subset of incident reports such that the first encoder (¶0122 event subset of the values, event report; ¶0257 neural networks; encoders; ¶0258 neural network, artificial neural network; ¶0260 training data) obtaining a  (¶0089  receiving data based on criteria; ¶0122 subset of the values, one or more events; event report; ¶ 0133 data subsets of events).
Although Oliner teaches the system recited above, wherein Oliner fails to expressly teach can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; using the first encoder to generate word vector representations for words present in text strings of incident reports of the second subset of incident reports; (i) generating a second ANN that includes a second encoder, wherein generating the second ANN comprises training the second ANN on the third subset of incident reports such that the second encoder can generate word vector representations within a second semantically encoded vector space for words present in text strings of the third subset of incident reports, and (ii) using the second encoder to generate word vector representations for words present in text strings of incident reports of the third subset of incident reports.
Sapoznik, however discloses, can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information(document/report) of events) using the first encoder to generate word vector representations for words present in text strings of incident reports of the second subset of incident reports; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0304  generating a second vector; ¶0429 information history of events) (i) generating a second ANN that includes a second encoder, wherein generating the second ANN comprises (¶0304  generating second neural network; ¶0320 generate  a second neural network; ¶0429 information history of events) such that the second encoder can generate word vector representations within a second semantically encoded vector space for words present in text strings of the third subset of incident reports, (¶0043 semantic indexing, encoded text; ¶0219 generating second vector; ¶0272 encoder component 1320; ¶0273 encoder component 1330; ¶0429 information history of events) and (ii) using the second encoder to generate word vector representations for words present in text strings of incident reports of the third subset of incident reports. (¶0272 encoder component 1320; ¶0273 encoder component 1330; ¶0429 information history of events).
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sapoznik and Oliner for using an encoder to generate word vectors corresponding to documents/reports based on network events, wherein the vectors are generated when semantic thresholds are above and/or below established levels. One of ordinary skill in the art would be motivated to allow for use of a classifier to determine similarities and/or matches to user requested content. (See Sapoznik para 0049)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach determining that a first similarity between the first criterion and the second criterion is greater than a threshold similarity; responsive to determining that the first similarity is greater than the threshold similarity, obtaining a third criterion representative of a third subset of incident reports from the corpus of incident reports and determining that a second similarity between the first criterion and 
Webber, however discloses, determining that a first similarity between the first criterion and the second criterion is greater than a threshold similarity; responsive to determining that the first similarity is greater than the threshold similarity, (¶0053 criterion, data item; ¶00082 identification of a level of semantic similarity between the first data item and the second data item; ¶0125 determined by the similarity engine exceeds a threshold for similarity) obtaining a third criterion representative of a third subset of incident reports from the corpus of incident reports;   (¶0042 log-data documents; ¶0053 criterion, data item; ¶00082 identification of a level of semantic similarity between the first data item and the second data item) determining that a second similarity between the first criterion and the third criterion is less than the threshold similarity; and responsive to determining that the second similarity is greater than the threshold similarity (¶0042 log-data documents; ¶0053 criterion, data item; ¶0082 identification of a level of semantic similarity between the first data item and the second data item).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for determining that a first similarity between data criterion based on threshold similarity. One of ordinary skill in the art would be motivated to allow for a dictionary system to identify data items. (See Webber para 0069)
As to claim 13, the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein Oliner further teaches obtaining an additional incident report that contains the enumerated set of fields and that satisfies the second criterion, each field containing a text string; (¶0094 receives data; ¶0118 field value character string; ¶0127 datasets, reports; ¶0141 fields that can be used to define additional criteria).
Although Oliner teaches the system recited above, wherein Oliner fails to expressly teach The method of claim 12, further comprising: generating, for each of the incident reports in the second subset, an aggregate vector representation, wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words present in text strings of the given incident report; and (ii) combining the first-encoder-generated word vector representations of words present in text strings of the additional incident report.
Sapoznik, however discloses, The method of claim 12, further comprising: generating, for each of the incident reports in the second subset, an aggregate vector representation, (¶0198 combined vector; ¶0231 generate a vector; ¶0429 information portion, history of events (record of events) wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words present in text strings of the given incident report; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words) and (ii) combining the first-encoder-generated word vector representations of words present in text strings of the additional incident report; (¶0198  combined vector; ¶0231 generate a vector using text; ¶0242 combining vectors;  ¶0261 generating  vector  using an autoencoder;  ¶0429 information (reports/documents), history of events).
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the (See Sapoznik para 0162)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach generating an aggregate vector representation for the additional incident report by (i) using the first encoder to generate word vector representations within the first semantically encoded vector space for words present in text strings of the additional incident report, comparing the aggregate vector representation of each of the incident reports in the second subset to the aggregate vector representation for the additional incident report and based on the comparison, identifying a relevant subset of the second subset; and transmitting, to a client device, the relevant subset of incident reports.
Webber, however discloses, generating an aggregate vector representation for the additional incident report by (i) using the first encoder to generate word vector representations within the first semantically encoded vector space for words present in text strings of the additional incident report, (¶0004 providing vector satisfying the threshold and a level of similarity; ¶0042 document vectors can be generated; log-data documents (report); ¶0055 aggregate document vectors; ¶0118 document  portions) comparing the aggregate vector representation of each of the incident reports in the second subset to the aggregate vector representation for the additional incident report; (¶0042 log-data documents (reports); ¶0055 aggregate document vectors; ¶0098 compare the received data item; ¶0118 document  portions) based on the comparison, identifying a relevant subset of the second subset; and transmitting, to a client device, the relevant subset of incident reports. (¶0042 log-data documents; ¶0055 aggregate document vectors; ¶0098 compare the received data item; ¶0106 transmitting set of documents; ¶0118 document portions).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for generating an aggregate vector and comparing similarities of criteria within the documents. One of ordinary skill in the art would be motivated to allow for to using patterns to identify anomalies. (See Webber para 0231)
As to claim 14, the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein Sapoznik further teaches The method of claim 12, further comprising: generating, for each of the incident reports in the second subset, an aggregate vector representation, (¶0198 combined vector; ¶0231 generate a vector; ¶0429 information portion, history of events (record of events)) wherein the aggregate vector representation for a given incident report is a combination of first-encoder-generated word vector representations of words present in text strings of the given incident report; (¶0231 generate a vector using text;  ¶0261 generating vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information(document/report) of events).
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sapoznik and Oliner for generating semantic encoded aggregate word vector associated with event/incident documents wherein the word vector comprises text/character strings. One of ordinary skill in the art would be motivated to allow for editing text. (See Sapoznik para 0268)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach comparing the generated aggregate vector representations of the incident reports in the second subset to identify one or 
Webber, however discloses, comparing the generated aggregate vector representations of the incident reports in the second subset to identify one or more clusters of related incident reports within the second subset; (¶0055 aggregate document vectors; ¶0118 document portions) and transmitting, to a client device, incident reports of a first cluster of the identified one or more clusters of related incident reports within the second subset. (¶0042 log-data documents (reports); ¶0055 aggregate document vectors; ¶0098 compare the received data item; ¶0106 transmitting set of documents; ¶0118 document portions). 
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for comparing similarity between vector generated data. One of ordinary skill in the art would be motivated to allow for use of patterns to predict data items. (See Webber para 0231)
As to claim 20, Oliner teaches An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations (¶0289 articles of manufacture; ¶0291 instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations; ¶0293 non-transitory computer-storage media) comprising: accessing a database that contains (i) a corpus of incident reports relating to operation of a managed network, (¶0051 data stored in a database; ¶0122  event report;  ¶0178 managing the computing devices, components of system operate; ¶0237 corpus of machine data) wherein each incident report contains set of fields, each field containing a text string, (¶0122  event report; ¶0136 fields in a report; ¶0275 data field includes a sequence of textual characters) (ii) a first criterion representative of a first subset of incident reports from the corpus of incident reports, (¶0119 subset events criteria; ¶0122 subset of the values, event report containing the values; ¶0168 incident of notable events; ¶0236 corpus  contains a listing of example structured events) and (iii) a first artificial neural network (ANN) that includes a first encoder and that has been trained on the first subset of incident reports (¶0122 event subset of the values, event report; ¶0257 neural networks; encoders; ¶0258 neural network, artificial neural network; ¶0260 training data) obtaining a second criterion representative of a second subset of incident reports from the corpus of incident reports; (¶0087 receive data; ¶0119 receive, events, criteria; ¶0122 subset of the values, one or more events; events report; ¶0243 corpus, datasets).
Although Oliner teaches the system recited above, wherein Oliner fails to expressly teach such that the first encoder can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; using the first encoder to generate word vector representations for words present in text strings of incident reports of the second subset of incident reports; (i) generating a second ANN that includes a second encoder, wherein generating the second ANN comprises training the second ANN on the third subset of incident reports, such that the second encoder can generate word vector representations within a second semantically encoded vector space for words present in text strings of the third subset of incident reports and (ii) using the second encoder to generate word vector representations for words present in text strings of incident reports of the third subset of incident reports.
Sapoznik, however discloses, such that the first encoder can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information, history of events) using the first encoder to generate word vector representations for words present in text strings of incident reports of the second subset of incident reports; (¶0231 generate a vector using text;  ¶0261 generating  vector  using an autoencoder; ¶0272 generate a vectorized representation of text, vectors for the words; ¶0429 information history of events) (i) generating a second ANN that includes a second encoder, wherein generating the second ANN comprises training the second ANN on the third subset of incident reports (¶0304 generating second neural network; ¶0320 generate  a second neural network; ¶0429 information history of events) such that the second encoder can generate word vector representations within a second semantically encoded vector space for words present in text strings of the third subset of incident reports, (¶0043 semantic indexing, encoded text; ¶0046 three nodes may be used; ¶0160 subset (data) relates to  node; ¶0272 encoder component 1320; ¶0273 encoder component 1330; ¶0429 information history of events) and (ii) using the second encoder to generate word vector representations for words present in text strings of incident reports of the third subset of incident reports. (¶0046 three nodes may be used; ¶0160 subset (data) relates to node; ¶0231 generate a vector using text; ¶0272 encoder component 1320 (first encoder); ¶0273 encoder component 1330 (second encoder; ¶0429 information history of events). 
Thus given the teachings of Sapoznik it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the (See Sapoznik para 0030)
Although the combination of Oliner and Sapoznik teach the system recited above, wherein the combination of Oliner and Sapoznik fail to expressly teach determining that a first similarity between the first criterion and the second criterion is greater than a threshold similarity, responsive to determining that the first similarity is greater than the threshold similarity, and determining that a second similarity between the first criterion and the third criterion is less than the threshold similarity; and responsive to determining that the second similarity is greater than the threshold similarity.
Webber, however discloses, determining that a first similarity between the first criterion and the second criterion is greater than a threshold similarity; (¶0053 criterion, data item; ¶0082 identification of a level of semantic similarity between the first data item and the second data item; ¶0091 second data item, exceeds a maximum threshold for similarity; ¶0219  criterion  exceeds a predetermined threshold) responsive to determining that the first similarity is greater than the threshold similarity, (¶0053 criterion, data item; ¶0091 first data item, exceeds a maximum threshold for similarity) determining that a second similarity between the first criterion and the third criterion is less than the threshold similarity; and responsive to determining that the second similarity is greater than the threshold similarity, (¶0053 criterion, data item; ¶0080  data items less than a threshold; ¶0091 second data item, exceeds a maximum threshold for similarity; ¶0097 providing an identification of a level of semantic similarity between the first and third data items).
Thus given the teachings of Webber it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Webber, Oliner and Sapoznik for determining that a first similarity between data criterion based on threshold similarity. One of ordinary skill in the art would be motivated to allow for a user interface to receive and identify the level of similarity between data items. (See Webber para 0092)
 Claims 4-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliner  in view of Sapoznik (US20180012231) and in further view of Webber (US20180113676) and in further view of Kandekar (US20120078613).
As to claim 4, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a time period represented by the second criterion overlapping with a time period represented by the first criterion by more than a threshold amount.
Kandekar, however discloses, the system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a time period represented by the second criterion overlapping with a time period represented by the first criterion by more than a threshold amount. (¶0006 similarity relationship between the search criteria; ¶0070 overlap of indexes ¶0075 Index in a sequence or chronological timeline; ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold level comprises a time overlapping period. One of ordinary skill in the art would be motivated to allow for assigning relevance score to text and/or words. (See Kandekar para 0048)
As to claim 5, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a time period represented by the second criterion being a subset of a time period represented by the first criterion.
Kandekar, however discloses, the system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a time period represented by the second criterion being a subset of a time period represented by the first criterion. (¶0006 similarity relationship between the search criteria; ¶0070 overlap of indexes; ¶0075 Index in a sequence or chronological timeline; ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarities is based on a first and send criteria. One of ordinary skill in the art would be motivated to allow for assigning word/text scores based on weighted values. (See Kandekar para 0048)
As to claim 6, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The system of claim 1, wherein the similarity being is greater than a threshold similarity 
Kandekar, however discloses, the system of claim 1, wherein the similarity being is greater than a threshold similarity level comprises the first subset containing more than a threshold amount of incident reports from the second subset. (¶0006 similarity relationship between the search criteria; ¶0036 two subsets; ¶0070 overlap of indexes; ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarities is based on a first and send criteria. One of ordinary skill in the art would be motivated to allow for tagging word/text segments. (See Kandekar para 0062)
As to claim 7, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The system of claim 6, wherein the similarity being greater than a threshold similarity level additionally comprises the second subset containing more than a from the first subset.
Kandekar, however discloses, The system of claim 6, wherein the similarity being greater than a threshold similarity level additionally comprises the second subset containing more than a from the first subset. (¶0036 two subsets; ¶0051 subgroup (or other text cluster) having the highest similarity score; ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarities is based on a first (See Kandekar para 0067)
As to claim 8, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a set of words present in the text strings of the second subset overlapping with a set of words present in the text strings of the first subset by more than a threshold amount.  
Kandekar, however discloses, the system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a set of words present in the text strings of the second subset overlapping with a set of words present in the text strings of the first subset by more than a threshold amount.  (¶0036 two subsets; ¶0052 overlap in part with text clusters;   ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for. One of ordinary skill in the art would be motivated to allow for using inverse document frequency to count word occurrence within documents/reports. (See Kandekar para 0128)
As to claim 9, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach 
Kandekar, however discloses, the system of claim 1, wherein the similarity being greater than a threshold similarity level comprises a set of words present in the text strings of the second subset including only words that are present in the text strings of the first subset. (¶0132 similarity score above a threshold level, with the text cluster). 
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for exceeding  threshold similarities is based on a first and send criteria. One of ordinary skill in the art would be motivated to allow for a GUI to input text. (See Kandekar para 0160)
As to claim 15, although the combination of Oliner, Sapoznik and Webber teach the method of claim 12, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach he method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a time period represented by the second criterion overlapping with a time period represented by the first criterion by more than a threshold amount.
Kandekar, however discloses, the method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a time period represented by the second criterion overlapping with a time period represented by the first criterion by more than a threshold amount. (¶0006 similarity relationship between the search criteria; ¶0070 overlap of indexes; ¶0075 Index in a sequence or chronological timeline;  ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarity level comprises a (See Kandekar para 0077)
As to claim 16, although the combination of Oliner, Sapoznik and Webber teach the method of claim 12, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a time period represented by the second criterion being a subset of a time period represented by the first criterion.
Kandekar, however discloses, the method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a time period represented by the second criterion being a subset of a time period represented by the first criterion. (¶0006 similarity relationship between the search criteria; ¶0070 overlap of indexes ¶0075 Index in a sequence or chronological timeline;  ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for exceeding threshold similarities is based on a first and send criteria. One of ordinary skill in the art would be motivated to allow for a vocabulary comprising to generate an index of terms. (See Kandekar para 0065)
As to claim 17, although the combination of Oliner, Sapoznik and Webber teach the method of claim 12, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The method of claim 12, wherein the first similarity being is greater than a threshold 
Kandekar, however discloses, the method of claim 12, wherein the first similarity being is greater than a threshold similarity level comprises the first subset containing more than a threshold amount of incident reports from the second subset. (¶0036 two subsets; ¶0052 overlap in part with text clusters;   ¶0132 similarity score above a threshold level).
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarity level comprises the first subset containing more than a threshold amount of incident reports from the second subset. One of ordinary skill in the art would be motivated to allow for tracking user behavior. (See Kandekar para 0098)
As to claim 18, although the combination of Oliner, Sapoznik and Webber teach the method of claim 17, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The method of claim 17, wherein the first similarity being greater than a threshold similarity level additionally comprises the second subset containing more than a threshold amount of incident reports from the first subset.
Kandekar, however discloses, the method of claim 17, wherein the first similarity being greater than a threshold similarity level additionally comprises the second subset containing more than a threshold amount of incident reports from the first subset. (¶0046 records  of training sets; first training set; ¶0053 similarity value exceeding the threshold similarity value; data records is greater than a threshold similarity value; ¶0112 training set, subsets)
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarities is based on a first and send criteria. One of ordinary skill in the art would be motivated to allow for using data to rank a user historical behavior. (See Kandekar para 0079)
As to claim 19, although the combination of Oliner, Sapoznik and Webber teach the method of claim 12, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach The method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a set of words present in the text strings of the second subset overlapping with a set of words present in the text strings of the first subset by more than a threshold amount.
Kandekar, however discloses, the method of claim 12, wherein the first similarity being greater than a threshold similarity level comprises a set of words present in the text strings of the second subset overlapping with a set of words present in the text strings of the first subset by more than a threshold amount. (¶0126 scores above a threshold; ¶0138 subsets of text, text segment). 
Thus given the teachings of Kandekar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kandekar, Oliner, Sapoznik and Webber for threshold similarity level comprises a time period represented by the second criterion overlapping with a time period represented by the first criterion by more than a threshold amount. One of ordinary skill in the art would be motivated to allow for creating profiles. (See Kandekar para 0079)
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oliner in view of Sapoznik (US20180012231) and in further view of Webber (US20180113676) and in further view of Antonov (US20150007319).
As to claim 10, although the combination of Oliner, Sapoznik and Webber teach the system of claim 1, The system of claim 1, wherein the database additionally contains a first hash representative of the first criterion, wherein the server is additionally configured to determine a second hash representative of the second criterion, wherein the combination of Oliner, Sapoznik and Webber fail to expressly teach wherein determining a similarity between the first criterion and the second criterion comprises determining a similarity between the first hash and the second hash, and wherein the similarity between the first criterion and the second criterion being greater than a threshold similarity level comprises the similarity between the first hash and the second hash being greater than a threshold amount.
Antonov, however discloses, The system of claim 1, wherein the database additionally contains a first hash representative of the first criterion, wherein the server is additionally configured to determine a second hash representative of the second criterion, (¶0011 second hash representing the second set of attributes; ¶0026 first hash is computed representing the first set of attributes; ¶0039 criteria for identifying attributes; ¶0059  attributes  from  database) wherein determining a similarity between the first criterion and the second criterion comprises determining a similarity between the first hash and the second hash, and wherein the similarity between the first criterion and the second criterion being greater than a threshold similarity level comprises the similarity between the first hash and the second hash being greater than a threshold amount. (¶0012 similarity determination; ¶0020 degree of similarity between the files exceeds a preset threshold; ¶0026 similarity criteria, first hash, second hash).
Thus given the teachings of Antonov it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Antonov, Oliner, Sapoznik and Webber for criterion being greater than a threshold level comprises the similarity between the hash values being greater than a threshold amount.. One of ordinary skill in the art would be motivated to allow for detecting malicious files based on highlighting data and minimizing false positives. (See Antonov para 0007)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta (US20090171956) teaches Text categorization with knowledge transfer from heterogeneous datasets. Wu (US20070118518) teaches Text summarization method and apparatus using a multidimensional subspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454